                                 IN THE
                      UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

UNITED STATES OF AMERICA


       vs.                                                        Case No. 06cr1020
                                                                   Hon. Linda Reade
TERRY SAMUELS




                                  NOTICE OF APPEAL

       Notice is hereby given that the Defendant in the above named case, TERRY

SAMUELS, by TDC Law Office and his attorney, MIANGEL CODY, hereby appeals to

the United States Court of Appeals for the Eighth Circuit from the district court’s Order

denying (Doc. No. 116) Pro Se Motion and (Doc. No. 128) Amended Motion to Reduce

Sentence - First Step Act as to Terry Terrell Samuels. The Order to which appeal is taken is

docketed as Doc. No. 134 and was entered on the docket on June 25, 2020.

       Dated this 8th day of July, 2020.

                                                  Respectfully submitted,


                                                         s/
                                                         ______________________
                                                         MiAngel C. Cody
                                                         Counsel for Terry Samuels
                                                         TDC Law Office
                                                         1325 S. Wabash Ave., Ste 305
                                                         Chicago, Illinois 60605
                                                         Telephone: (312) 621-8333
                                                         Fax: (312) 858-8334



     Case 2:06-cr-01020-CJW-MAR Document 136 Filed 07/08/20 Page 1 of 4
                                  IN THE
                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

UNITED STATES OF AMERICA


       vs.                                                          Case No. 06cr1020
                                                                     Hon. Linda Reade
TERRY SAMUELS



                              DOCKETING STATEMENT

       This is an appeal from a final decision of the United States District Court for the

Northern District of Iowa. The criminal prosecution of Terry Samuels was brought pursuant

to Title 21, United States Code, Sections 841(a)(1), 860(a) and 841(b)(1)(B). The district

court had jurisdiction pursuant to 18 U.S.C. § 3231. The Court of Appeals for the Eighth

Circuit has jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). The final

decision in this case was entered on the docket on June 25, 2020. Mr. Samuels filed his

timely Notice of Appeal on July 8, 2020. A Transcript Information Sheet is filed

contemporaneously with this Notice of Appeal.

                                                   Respectfully submitted,


                                                           s/
                                                           ______________________
                                                           MiAngel C. Cody
                                                           Counsel for Terry Samuels
                                                           TDC Law Office
                                                           1325 S. Wabash Ave., Ste 305
                                                           Chicago, Illinois 60605
                                                           Telephone: (312) 621-8333
                                                           Fax: (312) 858-8334


     Case 2:06-cr-01020-CJW-MAR Document 136 Filed 07/08/20 Page 2 of 4
                             UNITED STATES DISTRICT COURT
                                                                                                   USCA8, No. ___________

                                    for the Northern District of Iowa
                                                 NOTICE OF APPEAL
United States of America                                   )       06cr1020
                                                           )
         Plaintiff                                         )       District Court Docket Number
                                                           )
                  vs.                                      )       Hon. Linda Reade
Terry Samuels
                                                           )
                                                           )       District Court Judge
                                                           )
         Defendant.                                        )
                                            Terry Samuels (Defendant)
         Notice is hereby given that _________________________________ appeals to the Eighth
                                                                         Doc. No. 134
Circuit from the:           9 Judgment & Commitment 9
                                                    ✔ Order                                   entered in this action on
June 25, 2020
                                                                              (Specify)
                                            .
                                                                   MiAngel Cody

Signature of Defendant’s Counsel                                    Typed Name of Defendant’s Counsel
1325 S. Wabash Ave.                     Suite 305
                                                                    (312) 858-8333
Street Address                          Room Number                        Telephone Number
  Chicago          IL                       60605                  July 8, 2020

  City            State                    Zip                             Date

                                          TRANSCRIPT ORDER FORM
                                     TO BE COMPLETED BY ATTORNEY FOR APPELLANT
9 Please prepare a transcript of:
✔                                                      9 I am not ordering a transcript because:
 9       Pre-trial proceedings                    9     Previously Filed
 9       Testimony or                             9     Other (Specify) _______________________________
 9       Portions thereof
 9
 ✔       Sentencing
 9       Post Trial Proceedings
 9       Other (Specify) ______________________________________
                                       CERTIFICATE OF COMPLIANCE
        Appellant hereby certifies that copies of this notice of appeal/transcript order form have been filed/served
upon U.S. District Court, court reporter, and all counsel of record, and that satisfactory arrangements for payment
of cost of transcripts ordered have been made with the court reporter (FRAP 10(b)).

Method of payment: ✔
                   9 Funds, 9 CJA Form 24 completed and sent to court reporter.

                                                                      July 8, 2020
         Attorney’s
                CaseSignature
                        2:06-cr-01020-CJW-MAR                 Date 136 Filed 07/08/20 Page 3 of 4
                                                         Document
                                    INFORMATION SHEET
                             TO BE COMPLETED BY ATTORNEY FOR APPELLANT

1.     Defendant’s Address:


2.     Date of Verdict: June 19, 2007                         9 Jury
                                                              ✔        9 Non-Jury

              Offenses:        Title 21, United States Code, Sections 841(a)(1), 860(a) and 841(b)(1)(B).
                               crack related offenses



       Trial Testimony - Number of Days 1           Bail Status Defendnt was detained
3.     Sentence and Date Imposed: Life Imprisonement on Counts 1 and 2 (concurrent)
                                        10 years Suprervised Release & $200 SA

4.     Appealing:     Sentence 9X       Conviction 9      Both 9
                                                                             *Defendant is challenging the district
       Challenging:            9 Application of Sentencing Guidelines        court's final decision to deny post-
                               9 Constitutionality of Guidelines             conviction relief under the First Step Act
                               9 Both Application and Constitutionality      (Doc. No. 134)

5.     Date Trial Transcript ordered by Counsel or District Court: 08/27/2007 Doc. No. 61

       Stenographer in Charge:          Patrice Murray and Tracy Lamp

       (Name, Address, Phone)           101 First Street SE, Cedar Rapids, IA 52401 (319) 286-2324

6.     Trial Counsel was:      9 Appointed
                               ✔               9 Retained

              Does Defendant’s financial status warrant appointment of counsel
              on appeal?     9 Yes
                             ✔                      9 No

              Affidavit of Financial Status filed:

              Is there any reason why trial counsel should not be appointed as
              counsel on appeal?    9 Yes 9 No
                                    ✔

7.     Assistant U.S. Attorney Name & Phone Number: _ Justin Lightfoot
                                                     _________________________
                                                     319 363 6333


                 COURT REPORTER ACKNOWLEDGMENT

Date Order Received                 Estimated Completion Date                             Est Number of Pages


Court Reporter’s Signature                             Date




February 21, Case
             2008 2:06-cr-01020-CJW-MAR Document 136 Filed 07/08/20 Page 4 of 4
                                                              2
